Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/8/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 21-25 rejected under 35 U.S.C. 102a2 as being anticipated by US 2018/0220470 (Zacharias et al.).
As to claims 1 and 21, Zacharias teaches a user equipment device (UE) (215, fig 2), comprising: a radio (1030+1040, fig 10); and a processor (1010, fig 10) operably coupled to the radio and configured to cause the UE to
enter a dual connectivity mode with a cellular network, wherein the dual connectivity mode includes connections to a master cell group and a secondary cell group (see paragraphs 144 and 145, dual connection to MCG/SCG cells);
transmit, to a base station (215a, fig 2) of the cellular network, information including a suggested uplink and/or downlink bearer configuration for a bearer connecting the UE to at least one of the master cell group and/or the secondary cell group (see paragraph 145, link preference for duel connection bearer selection)
receive, from the base station, an indication of a selected uplink bearer configuration (see paragraph 147, access device 205a send dual connection configuration to UE); 
transmit, to the base station, uplink data according to the selected uplink bearer configuration (see paragraph 148); and 
receive, from the base station, downlink data according to a selected downlink bearer configuration (see paragraphs 130 and 137, downlink configuration established so that downlink communication can happen).
As to claims 11, Zacharias teaches a method, for operating a cellular network, the method comprising: by a network entity (205a, fig 2
entering a dual connectivity mode with a user equipment device (UE), the dual connectivity mode including use of a master node and a secondary node (see paragraphs 144 and 145, dual connection to MCG/SCG cells); 
receiving, from the UE, a measurement report (see paragraphs 150, 158 and 159, various measurements sent by UE); 
selecting, based on the measurement report, an uplink bearer configuration and a downlink bearer configuration (see paragraphs 130, 137, 147 and 150, based on those measurements bearers chosen on uplink and downlink); 
transmitting, to the UE, an indication of the uplink bearer configuration (see paragraph 147, access device 205a send dual connection configuration to UE); 
receiving uplink data from the UE according to the uplink bearer configuration (see paragraph 148); and 
transmitting downlink data to the UE according to the downlink bearer configuration (see paragraphs 130 and 137, downlink configuration established so that downlink communication can happen).
As to claims 2 and 22, Zacharias further teaches wherein the suggested uplink and/or downlink bearer configuration includes a suggested uplink bearer and/or a suggested downlink bearer (see paragraph 147).
As to claims 3 and 23, Zacharias further teaches wherein the suggested uplink and/or downlink bearer configuration includes a preferred radio access technology for uplink transmission and downlink reception (see paragraph 147
As to claims 4 and 24, Zacharias further teaches wherein the suggested uplink and/or downlink bearer configuration include a split bearer parameter (see paragraph 147).
As to claims 5 and 25, Zacharias further teaches wherein the split bearer parameter includes an offloading ratio (see paragraph 147, note that claim 4 recites “and/or” which can read on an optional embodiment of a suggested downlink bearer configuration.  Zacharias already covers a suggested uplink configuration for reasons noted in the rejection of claim 1).
As to claim 6, Zacharias further teaches wherein the split bearer parameter includes a data split threshold (see paragraphs 145 and 155).
As to claim 7, Zacharias further teaches wherein the suggested uplink and/or downlink bearer configuration is based on a thermal and/or power status of the UE (see paragraph 147, note that claim 4 recites “and/or” which can read on an optional embodiment of a suggested downlink bearer configuration.  Zacharias already covers a suggested uplink configuration for reasons noted in the rejection of claim 1).
As to claim 8, Zacharias further teaches wherein the suggested uplink and/or downlink bearer configuration is based on a measurement of the master cell group (see paragraphs 150, 158, 159 and claim 18).
As to claim 9, Zacharias further teaches wherein the suggested uplink and/or downlink bearer configuration is based on a measurement of a primary secondary cell (PSCell) of the secondary cell group (see paragraph 147, note that claim 4 recites “and/or” which can read on an optional embodiment of a suggested downlink bearer configuration.  Zacharias already covers a suggested uplink configuration for reasons noted in the rejection of claim 1
As to claim 10, Zacharias further teaches wherein the suggested uplink and/or downlink bearer configuration is based on a comparison of conditions on the master cell group and conditions on the secondary cell group (see claim 18).
As to claim 12, Zacharias further teaches wherein the uplink bearer configuration and the downlink bearer configuration are independent of each other (see paragraphs 130, 137 and 148).
As to claim 13, Zacharias further teaches wherein the bearer configuration at least one of the uplink bearer configuration or the downlink bearer configuration includes a data split threshold, wherein the measurement report includes a reference signal received power (RSRP) of a primary cell, wherein the data split threshold is based on the RSRP (see paragraphs 150, 158 and 159).
As to claim 14, Zacharias further teaches wherein said selecting the bearer configuration is further based on a buffer status report received from the UE (see paragraph 152).
As to claim 15, Zacharias further teaches wherein said selecting the bearer configuration is further based on a suggested uplink and/or downlink bearer configuration received from the UE (see paragraph 145).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641